Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AGREEMENT is entered into by and between HELIX ENERGY SOLUTIONS GROUP,
INC., a Minnesota corporation (the “Company”) and Robert P. Murphy (the
“Employee”) effective as of January 1, 2009.
WHEREAS, the Company and the Employee previously entered into an agreement the
deferred compensation provisions of which are set forth in an exhibit to the
Employee’s offer letter dated January 22, 2006 entitled “Employment Agreement”
(the “Employment Agreement”) and are incorporated by reference into a letter
agreement between the Company and Employee dated December 21, 2006 (the “Letter
Agreement”); and
WHEREAS, the Company and the Employee desire to amend the Employment Agreement
to comply with section 409A of the Internal Revenue Code of 1986, as amended;
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Employee hereby agree as follows:
(1) Accrued Bonus Due Upon Death. Clause (ii) of the second sentence of Section
7(b) is deleted and the following provision is inserted in its stead:
(ii) ten (10) days after Employee’s death, any accrued but, as of the date of
such death, unpaid Incentive Bonus (or, if such death shall have occurred after
the first three (3) months of the Company’s fiscal year, any prorated portion
thereof.)
(2) Accrued Bonus Due Upon Disability. The third sentence of Section 7(c) is
deleted and the following provision is inserted in its stead:
In the event of Employee’s termination of employment due to Disability the
Company shall pay to Employee, any accrued but, as of the date of such
termination, unpaid Incentive Bonus (or, if such Disability shall have occurred
after the first three (3) months of the Company’s fiscal year, any prorated
portion thereof.) ten (10) days after Employee’s Separation From Service.
(3) Cash Severance Payments. The last sentence of the first paragraphs of
Section 7(d) and Section 7(e) of the Employment Agreement is deleted and the
following provision is inserted in its stead.
To the extent due, any cash severance benefits specified in Section 7(d),
Section 7(e) and any other provision of the Agreement (other than Section 7(b)),
shall be paid on the date that is ten days following Employee’s Separation From
Service if Employee is not a Specified Employee or on the date that is six
months following Employee’s Separation From Service if Employee is a Specified
Employee. For purposes of this Agreement, the terms “Separation From Service”
and “Specified Employee” shall have the meanings ascribed to such terms in
section 409A of the Internal Revenue Code of 1986, as amended and the Department
of Treasury regulations issued thereunder (“Section 409A”).

 

 



--------------------------------------------------------------------------------



 



(4) Medical and Dental Benefits. The Employment Agreement is amended by adding
thereto the following new Section 9(h):
To the extent that the medical or dental insurance benefits specified in Section
7(d) or Section 7(e), as applicable, are taxable to Employee and are not
otherwise exempt from Section 409A the following provisions shall apply to the
reimbursement of such benefits. The amount of medical or dental insurance
expenses eligible for reimbursement during Employee’s taxable year will not
affect the expenses eligible for reimbursement in any other taxable year (with
the exception of applicable lifetime maximums specified in the plans).
Employee’s right to reimbursement is not subject to liquidation or exchange for
another benefit.
(5) Tax Gross-Up Payments. The tax gross-up payment provision of Section 7(f) is
amended in its entirety to provide as follows:
(i) Certain Additional Payments by the Company. Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment or distribution to or for the benefit of Employee (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this section) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by Employee
with respect to such excise tax (such excise tax, together with any such
interest and penalties, hereinafter referred to as the “Excise Tax”), then
Employee shall be entitled to receive an additional payment (a “Gross Up
Payment”) in an amount such that after payment by Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross Up Payment,
Employee retains an amount of the Gross Up Payment equal to the Excise Tax
imposed upon the Payments. Employee acknowledges that the Gross Up Payment can
be withheld from Employee by the Company and, instead, paid to the Internal
Revenue Service on behalf of Employee.
All determinations required to be made under this Section 7(f) with respect to
the Excise Tax imposed by Section 4999 of the Code, including whether and when
the Gross Up Payment is required and the amount of such Gross Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
an accounting firm selected by the Company. All fees and expenses of the
accounting firm shall be borne solely by the Company. Any determination by the
accounting firm shall be binding upon the Company and Employee. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the accounting firm hereunder, it is possible that
Gross Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that it is ultimately determined in accordance with the
procedures set forth in this Section 7(f) that Employee is required to make a
payment of any Code Section 4999 Excise Tax, the accounting firm shall determine
the amount of the Underpayment that has occurred and any such Underpayment shall
be paid by the Company to or for the benefit of Employee within five days of the
receipt of the accounting firm’s determination of the amount of the
Underpayment.

 

- 2 -



--------------------------------------------------------------------------------



 



Employee shall notify the Company in writing of any claims by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross Up Payment. Such notification shall be given as soon as practicable
but no later than 30 days after Employee actually receives notice in writing of
such claim. Employee shall not pay such claim prior to the expiration of the
30-day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies Employee in writing prior
to the expiration of such period that it desires to contest such claim, Employee
shall:

  (i)  
give the Company any information reasonably requested relating to such claim;
    (ii)  
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time;
    (iii)  
cooperate with the Company in good faith in order effectively to contest such
claim; and
    (iv)  
if the Company elects not to assume and control the defense of such claim,
permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Employee harmless, on an after
tax basis, for any Excise Tax or income tax (including interest and penalties
with respect thereto) imposed as a result of such representation and payment of
costs and expenses. Without limitation on the foregoing provisions of this
section, the Company shall have the right, at its sole option, to assume the
defense of and control all proceedings in connection with such contest, in which
case it may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may either direct Employee to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and Employee agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine.
    (v)  
Notwithstanding anything in this section to the contrary, unless an earlier
payment date is specified above, the Company shall, in accordance with Treasury
Regulation § 1.409A-3(i)(1)(v), pay Employee (or pay on Employee’s behalf) all
amounts to which Employee is entitled under this section no later than the end
of Employee’s taxable year next following Employee’s taxable year in which
Employee remits the Excise Tax or tax to the Internal Revenue Service (or in the
case of costs and expenses payable under this section, no later than the end of
Employee’s taxable year next following Employee’s taxable year in which the
taxes that are the subject of the audit or litigation are remitted to the
Internal Revenue Service, or where as a result of such audit or litigation no
taxes are remitted, the end of Employee’s taxable year next following Employee’s
taxable year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation).

 

- 3 -



--------------------------------------------------------------------------------



 



(6) Specified Employee. Section 9 is amended by adding thereto the following new
paragraph (h):
(h) Specified Employee. Notwithstanding any other provision herein, if Employee
is a Specified Employee, then any amounts under this Agreement which are payable
upon his Separation From Service and subject to the provisions of Section 409A
and not otherwise excluded under Section 409A, shall not be paid until the date
that is six (6) months after the date of Employee’s Separation From Service (the
“Waiting Period”). Any payments that would have been made to Employee during the
Waiting Period but for this Section 9(h) shall instead be made to Employee in
the form of a lump sum payment on the date that is six months following the date
of Employee’s Separation From Service.
(7) Letter Agreement. With respect to the paragraph of the Letter Agreement
entitled “Termination,” the Company and Employee agree that the provisions with
respect to termination in the Employment Agreement as amended hereby (rather
than in the original form attached to the Employee’s offer letter dated
January 22, 2006) shall apply.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above first written.

              HELIX ENERGY SOLUTIONS GROUP, INC.   ROBERT P. MURPHY
 
           
By:
                     
Name:
                         
Title:
                         
Date:
      Date:                  

 

- 4 -